DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Mastel (US 5201747 A).
Regarding claim 1, Mastel discloses: A blade (blade 10, see Fig. 1 showing an ophthalmic blade) for a cutting instrument, comprising: a handle (see Col. 2, Lines 1-4 mentioning wherein the blade is supported by a handle, not shown in the Figures); a body (blade 10, see Fig. 1 having a main body) having first and second sides (see Examiner’s Diagram of Mastel Fig. 1 below illustrating wherein the first side is located along the first cutting edge 16, and the second side is located opposite the cutting edge 16 as the parallel, unsharpened portion of the cutting edge 16) extending along a longitudinal center axis (long axis18, see Fig. 1), the body having a proximal end at the handle (primal end 12, see Fig. 1 denoting the proximal end of the blade) and a distal tip remote from the handle (transverse tip 22, see Fig. 1); and at least three cutting edges along the body oriented at corresponding angles with respect to the longitudinal center axis (first edge 16, second edge 20 and transverse tip 22, see Col. 3, Lines 25-29 mentioning the first edge, second edge and transverse tip are cutting edges) the at least three cutting edges asymmetrically distributed with respect to the longitudinal center axis (see Fig. 1 showing the first edge, second edge and transverse tip are asymmetrically distributed with respect to the long axis)
Regarding claim 2, Mastel discloses the invention of claim 1, Mastel further discloses wherein the at least three cutting edges further comprises first, second and third cutting edges (first edge 16, second edge 20, transverse tip 22 constitute three cutting edges)
Regarding claim 6, Jeffers discloses the invention of claim 1, Jeffers further discloses wherein the first and third cutting edges are located laterally from the longitudinal center axis (see Examiner’s Diagram of Mastel Fig. 1 below showing the first and third cutting edges having portions that are located laterally from the longitudinal center axis), the second cutting edge extending from a distal point of the third cutting edge to the distal tip of the body (see Examiner’s Diagram of Mastel Fig. 1 below showing transverse tip extending from a distal point of the third cutting edge to a distal tip of the body connecting to the tip of the first cutting edge)

    PNG
    media_image1.png
    526
    513
    media_image1.png
    Greyscale

Examiner’s Diagram of Mastel Fig. 1
Regarding claim 7, Mastel discloses the invention of claim 1, Mastel further discloses wherein the body includes opposite first and second non-cutting edges disposed between the first and second sides and extending from the proximal end, the first and second non-cutting edges oriented parallel to the longitudinal center axis (Proximal portion of cutting edge 20 that lies parallel to the longitudinal axis and the proximal portion of cutting edge 16 that connects to the handle would be a non-cutting edge as Mastel mentions wherein distal end 14 includes the cutting edges (see Col. 2, Lines 60-61), the proximal portion of cutting edge 16 would not be located at the distal end and would therefore not be sharp, the two edges running parallel to one-another)

Regarding claim 8, Jeffers discloses the invention of claim 1, Jeffers further discloses wherein the distal tip is laterally offset from the longitudinal center axis (see Fig. 1 showing the transverse tip is located offset from the longitudinal axis)
Regarding claim 10 Jeffers discloses the invention of claim 1, Jeffers further discloses wherein each of the corresponding angles of the at least three cutting edges is no greater than 80 degrees with respect to the longitudinal center axis (second edge 20 is angled 10-30 degrees, transverse tip 22 is at an angle between 45-135 degrees as mentioned in Col. 3, Lines 20-22, and first edge 16 is mentioned to lie substantially parallel to the long axis of the blade, interpreted to include the blade angled at 0.5-1 degree offset from the long axis as mentioned in Col. 3, Lines 5-7, therefore, all three edges are seen to be angled no greater than 80 degrees from the longitudinal axis in Figs. 1-4)
Regarding claim 11, Jeffers discloses the invention of claim 1, Jeffers further discloses wherein each of the at least three cutting edges is linear (see Figs. 1-4 showing the cutting edges are linear)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-5, 9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffers (US 5258002 A) in view of Mastel (US 5201747 A)
Regarding claim 1, Jeffers discloses: A blade for a cutting instrument (blade 12, see Fig. 1), comprising: a handle (handle 14, see Fig. 1); a body having first and second sides (cutting edges 11, see Fig. 1 shown marking the first and second sides of blade 12) extending along a longitudinal center axis, the body having a proximal end at the handle (shown at wire 22 in Fig. 3 illustrating the proximal portion of the blade connecting to the handle) and a distal tip remote from the handle (rounded tip 17, see Fig. 1); and at least three cutting edges along the body (cutting edges 11 and rounded tip 17, constituting three cutting edges, see Figs. 1 and, see Examiners’ Diagram of Fig. 3 below indicating the three cutting edges) oriented at corresponding angles with respect to the longitudinal center axis (see Figs. 1 and 3)
However, Jeffers does not expressly disclose wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal center axis.
However, in the same field of endeavor, namely surgical knives used in ophthalmic surgery having three cutting edges, Mastel teaches an ophthalmic cutting blade (see Figs. 1-4) having three cutting edges (first edge 16, second edge 20, and tip 22, see Figs. 1-4), wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal axis, specifically, wherein distal tip 22 is may be perpendicular to the first edge 16, or may slope at an angle of between 45-135 degrees to allow the blade to accurately plunge straight into the cornea, as well as to resist chipping or breaking both in manufacturing and clinically (see Col. 3, Lines 19-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to have modified the rounded tip of Jeffers to be at an angle between 45-135 degrees as taught and suggested by Mastel to, in this case, allow the blade to accurately plunge straight into the cornea, as well as to resist chipping or breaking both in manufacturing and clinically (see Mastel Col. 3, Lines 19-23)


    PNG
    media_image2.png
    519
    546
    media_image2.png
    Greyscale

Examiner’s Diagram of Jeffers Fig. 3
Regarding claim 2, the combination of Jeffers and Mastel disclose the invention of claim 1, Jeffers as modified by Mastel further discloses wherein the at least three cutting edges further comprises first, second and third cutting edges (see Examiner’s Diagram of Jeffers Fig. 3 above showing a first, second and third cutting edge)
Regarding claim 3, the combination of Jeffers and Mastel disclose the invention of claim 2, Jeffers as modified by Mastel further discloses wherein the first and third cutting edges are oriented at a common first angle with respect to the longitudinal center axis (see Examiner’s Diagram of Jeffers Fig. 3 above showing the first and third cutting edges are oriented at a common angle with respect to the longitudinal axis), the second cutting edge oriented at a different second angle with respect to the longitudinal center axis (see Mastel Col. 3, Lines 19-23 mentioning wherein the distal tip, as incorporated into the device of Jeffers as the rounded tip, can be at an angle between 45-135 degrees relative to the longitudinal axis/first cutting edge of Mastel that is parallel thereto)
Regarding claim 4, the combination of Jeffers and Mastel disclose the invention of claim 3, Jeffers as modified by Mastel further discloses wherein the second angle is greater than the first angle (the angle of the first and third cutting edges of Jeffers is seen to be smaller than the angle of the transverse tip as incorporated from Mastel to ensure the two sides of the blade connect at a point, see also Mastel Col. 3, Lines 19-23 mentioning wherein the transverse tip may be oriented between 45-135 degrees, see also Jeffers Col. 3, Lines 10-13 mentioning wherein the cutting edges may be between 25-55 degrees)
Regarding claim 5, the combination of Jeffers and Mastel disclose the invention of claim 3, Jeffers as modified by Mastel further discloses wherein the first angle is no less than 20 degrees and no greater than 40 degrees (see Jeffers Col. 3, Lines 10-13 mentioning wherein the cutting edges 11 may be between 25-55 degrees), and the second angle is no less than 45 degrees and no greater than 80 degrees (see Mastel Col. 3, Lines 19-23 mentioning wherein the transverse tip, as incorporated into the device of Jeffers may be between 45-135 degrees)
	Regarding claim 9, the combination of Jeffers and Mastel disclose the invention of claim 1, Jeffers as modified by Mastel further discloses wherein the distal tip is aligned with the longitudinal center axis (as the rounded tip of Jeffers is aligned with the center axis as shown in Jeffers Fig. 3, the transverse tip of Mastel as incorporated into the device of Jeffers is interpreted to align with the center axis of Jeffers as well to maintain the shape of the device)
	Regarding claim 12, Jeffers discloses: A blade for a cutting instrument (blade 12, see Fig. 1), comprising: a handle (handle 14, see Fig. 1); a body having first and second sides (cutting edges 11, see Fig. 1 shown marking the first and second sides of blade 12)  extending along a longitudinal center axis, the body having a proximal end at the handle (shown at wire 22 in Fig. 3 illustrating the proximal portion of the blade connecting to the handle) and a distal tip remote from the handle (rounded tip 17, see Fig. 1); opposite first and second non-cutting edges along the body extending from the proximal end between the first and second sides (see Examiner’s Diagram of Jeffers Fig. 3 above showing a first and second non-cutting edges), the first and second non- cutting edges oriented parallel to the longitudinal center axis (see Jeffers Figs. 1-3 showing the proximal portion of the blade that inserts into the handle has linear sides and may be made from a sheet material as mentioned in Col. 2, Lines 62-65); and at least first, second, and third cutting edges along the body oriented at corresponding angles with respect to the longitudinal center axis (cutting edges 11 and rounded tip 17, constituting three cutting edges, see Figs. 1 and, see Examiners’ Diagram of Jeffers Fig. 3 above indicating the three cutting edges), wherein the first cutting edge extends from the first non-cutting edge (see Examiner’s Diagram of Jeffers Fig. 3 above showing the first cutting edge extending from the first non-cutting edge), the third cutting edge extends from the second non-cutting edge (see Examiner’s Diagram of Jeffers Fig. 3 above showing the third cutting edge extending from the second non-cutting edge).
However, Jeffers does not expressly disclose wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal center axis.
However, in the same field of endeavor, namely surgical knives used in ophthalmic surgery having three cutting edges, Mastel teaches an ophthalmic cutting blade (see Figs. 1-4) having three cutting edges (first edge 16, second edge 20, and tip 22, see Figs. 1-4), wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal axis, specifically, wherein distal tip 22 is may be perpendicular to the first edge 16, or may slope at an angle of between 45-135 degrees to allow the blade to accurately plunge straight into the cornea, as well as to resist chipping or breaking both in manufacturing and clinically (see Col. 3, Lines 19-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to have modified the rounded tip of Jeffers to be at an angle between 45-135 degrees as taught and suggested by Mastel to, in this case, allow the blade to accurately plunge straight into the cornea, as well as to resist chipping or breaking both in manufacturing and clinically (see Mastel Col. 3, Lines 19-23)
Regarding claim 13, the combination of Jeffers and Mastel disclose the invention of claim 12, Jeffers as modified by Mastel further discloses wherein the first and third cutting edges are oriented at a common first angle with respect to the longitudinal center axis (see Examiner’s Diagram of Jeffers Fig. 3 above showing the first and third cutting edges are oriented at a common angle with respect to the longitudinal axis), the second cutting edge oriented at a different second angle with respect to the longitudinal center axis (see Mastel Col. 3, Lines 19-23 mentioning wherein the distal tip, as incorporated into the device of Jeffers as the rounded tip, can be at an angle between 45-135 degrees relative to the longitudinal axis/first cutting edge of Mastel that is parallel thereto)
	Regarding claim 14, the combination of Jeffers and Mastel disclose the invention of claim 13, Jeffers as modified by Mastel further discloses wherein the second angle is greater than the first angle (the angle of the first and third cutting edges of Jeffers is seen to be smaller than the angle of the transverse tip as incorporated from Mastel to ensure the two sides of the blade connect at a point, see also Mastel Col. 3, Lines 19-23 mentioning wherein the transverse tip may be oriented between 45-135 degrees, see also Jeffers Col. 3, Lines 10-13 mentioning wherein the cutting edges may be between 25-55 degrees)
	Regarding claim 15, the combination of Jeffers and Mastel disclose the invention of claim 12, Jeffers as modified by Mastel further discloses wherein the first, second, and third cutting edges are oriented at respective first, second, and third angles relative to the longitudinal center axis (see Jeffers Fig. 3 showing wherein the three cutting edges are orientated at respective first, second and third angles relative to the longitudinal center axis), wherein the first and third angles are each independently no less than 20 degrees and no greater than 40 degrees (see Jeffers Col. 3, Lines 10-13 mentioning wherein the cutting edges 11 may be between 25-55 degrees), and the second angle is no less than 45 degrees and no greater than 80 degrees (see Mastel Col. 3, Lines 19-23 mentioning wherein the transverse tip, as incorporated into the device of Jeffers. may be oriented between 45-135 degrees)
	Regarding claim 16, the combination of Jeffers and Mastel disclose the invention of claim 12, Jeffers as modified by Mastel further discloses wherein the first and third cutting edges are laterally spaced apart from the longitudinal center axis (see Jeffers Fig. 3), the second cutting edge extending from a distal point of the third cutting edge to the distal tip of the body (see Jeffers Fig. 3 showing the rounded tip 17, as modified by Mastel, extending from a distal point of the cutting edges to form a distal tip of the blade)
	Regarding claim 17, the combination of Jeffers and Mastel disclose the invention of claim 16, Jeffers as modified by Mastel further discloses wherein the second cutting edge intersects the longitudinal center axis and the distal tip of the body is laterally offset from the longitudinal center axis (transverse tip of Mastel as incorporated into the device of Jeffers may extend from the first cutting edge of Jeffers at an angle between 45-135 degrees, thereby causing the distal tip of the transverse tip of Mastel to be offset from the longitudinal axis of Jeffers to accommodate the angle of deflection without altering the length of the third edge the tip protrudes from)
	Regarding claim 18, the combination of Jeffers and Mastel disclose the invention of claim 16, Jeffers as modified by Mastel further discloses wherein the distal tip of the body is aligned with the longitudinal center axis (as the rounded tip of Jeffers is aligned with the center axis as shown in Jeffers Fig. 3, the transverse tip of Mastel as incorporated into the device of Jeffers is interpreted to align with the center axis of Jeffers as well to maintain the shape of the device)
	Regarding claim 19, the combination of Jeffers and Mastel disclose the invention of claim 12, Jeffers further discloses wherein the first, second, and third cutting edges are linear (see Jeffers Fig. 3 showing the cutting edges 11 are linear, see also Mastel Figs. 1-4 showing the transverse tip, as incorporated into the device of Jeffers, is linear), and the first and second non-cutting edges are linear (see Jeffers Figs. 1-3 showing the proximal portion of the blade that inserts into the handle has linear sides and may be made from a sheet material as mentioned in Col. 2, Lines 62-65)
	Regarding claim 20, Jeffers discloses:  A blade for a cutting instrument (blade 12, see Fig. 1), comprising: a handle (handle 14, see Fig. 1); a body having first and second sides extending along a longitudinal center axis (cutting edges 11, see Fig. 1 shown marking the first and second sides of blade 12), the body having a proximal end at the handle (shown at wire 22 in Fig. 3 illustrating the proximal portion of the blade connecting to the handle) and a distal tip remote from the handle (rounded tip 17, see Fig. 1); and at least first, second, and third cutting edges along the body (cutting edges 11 and rounded tip 17, constituting three cutting edges, see Figs. 1 and, see Examiners’ Diagram of Fig. 3 below indicating the three cutting edges), the second cutting edge disposed between the first and third cutting edges (rounded tip disposed between the cutting edges 11 as shown in Fig. 3), the first, second, and third cutting edges oriented at respective first, second, and third angles relative to the longitudinal center axis (see Jeffers Fig. 3 showing wherein the three cutting edges are orientated at respective first, second and third angles relative to the longitudinal center axis), wherein the first and third angles are each independently no less than 20 degrees and no greater than 40 degrees (see Jeffers Col. 3, Lines 10-13 mentioning wherein the cutting edges 11 may be between 25-55 degrees), and the second angle is no less than 45 degrees and no greater than 80 degrees (see Mastel Col. 3, Lines 19-23 mentioning wherein the transverse tip, as incorporated into the device of Jeffers. may be oriented between 45-135 degrees)
However, Jeffers does not expressly disclose wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal center axis.
However, in the same field of endeavor, namely surgical knives used in ophthalmic surgery having three cutting edges, Mastel teaches an ophthalmic cutting blade (see Figs. 1-4) having three cutting edges (first edge 16, second edge 20, and tip 22, see Figs. 1-4), wherein the three cutting edges are asymmetrically distributed with respect to the longitudinal axis, specifically, wherein distal tip 22 is may be perpendicular to the first edge 16, or may slope at an angle of between 45-135 degrees to allow the blade to accurately plunge straight into the cornea, as well as to resist chipping or breaking both in manufacturing and clinically (see Col. 3, Lines 19-23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of having three cutting edges be asymmetrically distributed with respect to the longitudinal center axis as taught by Mastel, specifically, wherein the rounded tip 17 of Jeffers is arranged at an angle with respect to the first cutting edge, because Mastel indicates that the distal tip blade may be arranged either perpendicular to the first edge, or may be interchanged for a tip that is angled with respect to the first edge as the term “may” indicates that this is not an important feature and therefore one of ordinary skill would have expected the device/method/apparatus, etc. to function equally well with either a symmetric or asymmetric blade tip. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 5217476 A to Wishinsky, US 2008/0319467 A1 to Wenchell, US 2006/0030788 A1 to Wong, US 2005/0033335 A1 to Booth, and US 6099543 A to Smith all disclose surgical scalpel instruments useable for ophthalmic surgery comprising a plurality of cutting edges and proximal holding portions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submission-s in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771